Citation Nr: 1242949	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2008 rating decision continued the zero percent rating then in effect for the Veteran's service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs.  This claim arose from an increased rating claim received from the Veteran on July 14, 2008.  The RO later, as part of a March 2009 rating decision, increased the disability rating assigned to the Veteran's service-connected disability to 30 percent, effective from July 14, 2008.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled to appear for a hearing to be conducted by a Veterans Law Judge at the RO on October 19, 2012.  The Veteran failed to report for this scheduled hearing.  Therefore, the Board will proceed as if the request for the hearing had been withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the Veteran's claim seeking a disability rating in excess of 30 percent for his service-connected psychosis disability, review of the claims file shows that he was most recently afforded a VA examination to ascertain the nature and severity of this disorder in August 2008.  This examination followed receipt of an increased rating claim in July 2008.  The VA mental disorders examination conducted at that time shows that Axis I diagnoses included polysubstance dependence and substance-induced mood disorder.  A Global Assessment of Functioning (GAF) score of 70 was provided.  The examiner commented that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

As part of his February 2010 substantive appeal, the Veteran claimed that his service-connected psychosis had essentially worsened, in that the evidence of record clearly showed occupational and social impairment which was "severe," rather than "moderate."  In support of this assertion, the Veteran referenced a November 2008 report from a private medical provider, J.P.-M., PhD.  

Review of the November 2008 clinical psychology consultation from J.P.-M., PhD shows that this examiner supplied Axis I diagnoses of PTSD, and rule out schizophrenia, paranoid type.  A GAF score of 40 was assigned.  A September 2009 letter from J.P.-M., PhD notes that the Veteran was recently afforded an extensive three hour clinical evaluation at which time PTSD continued to be demonstrated.  She added that the Veteran's GAF score more likely than not remained at 40.  The Board also observes that the above-mentioned September 2009 letter from J.P.-M., PhD notes that the Veteran had been seen by T.A., PhD on July 20, 2009, at which time a GAF score of 35 had been provided.  At this juncture, the Board observes that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Scores of 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Therefore, clearly the medical findings of record obtained from J.P.-M., PhD seem to reflect a worsening of the Veteran's symptoms, as compared to those set out as part of the August 2008 VA examination.  

The Board again notes that the Veteran was last afforded a VA examination to evaluate his service-connected psychosis in August 2008.  This was more than four years ago. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the August 2008 VA examination is stale as it was conducted more than four years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran, as noted, in February 2010, essentially asserted that his service-connected psychosis had increased in severity since he had last been examined by VA. 

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the September 2009 letter from J.P.-M., PhD notes that the Veteran had been seen by T.A., PhD on July 20, 2009.  This private medical report does not seem to have been associated with the Veteran's claims folder, and as yet to be obtained private medical records may contain information critical to the matter at hand, VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2012).  As such, an effort to obtain this medical record for association with the Veteran's claims file should here occur.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain all records associated with treatment/examination provided the Veteran by T.A., PhD (see September 2009 letter from J.P.-M., PhD).  To assist in acquiring these private medical records, provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records, and the Veteran and his representative must be so notified.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the August 2008 VA examination report and the several private psychiatric-based medical records on file, and to comment on the current severity of the Veteran's service-connected psychosis.  The examiner should report all signs and symptoms of the Veteran's service-connected psychiatric disability.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, readjudicate the appealed issue in light of all the evidence of record.  In so doing, also consider whether "staged" ratings are appropriate in light of Hart.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


